            Case 4:19-cv-00701-JM Document 30 Filed 01/25/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

UNITED STATES OF AMERICA                                                          PLAINTIFF

v.                               CASE NO. 4:19CV00701 JM

THE REAL PROPERTY LOCATED AT
1501 ROCKWATER LANE, NORTH LITTLE ROCK, AR 72114 AND
COMMONLY REFERRED TO AS ROCKWATER VILLAGE, LOT 10;

 THE REAL PROPERTY LOCATED AT
1505 ROCKWATER LANE, NORTH LITTLE ROCK, AR 72114 AND
COMMONLY REFERRED TO AS ROCKWATER VILLAGE, LOT 11;

THE REAL PROPERTY AND RESIDENCE LOCATED AT
5064 COPPERGLEN CIRCLE, COLLEYVILLE, TX 76034;

THE REAL PROPERTY AND RESIDENCE LOCATED AT
8117 DOYLE SPRINGS ROAD, LITTLE ROCK, AR 72209;

THE REAL PROPERTY AND RESIDENCE LOCATED AT
3003 STARLIGHT COURT, EULESS, TX 76039;

THE REAL PROPERTY AND STRUCTURES LOCATED AT
3600 JOHN F. KENNEDY BLVD. AND 105 E. F AVENUE,
NORTH LITTLE ROCK, AR 72116                                                   DEFENDANTS

APRIL BELL                                                                       CLAIMANT

                  ORDER OF FORFEITURE AS TO ORIGIN BANK
               CHECK NUMBER 025111 IN THE AMOUNT OF $206,000.00

       Pending before the Court is the United States of America’s unopposed motion for an order

of forfeiture as to Origin Bank Check Number 025111 in the amount of $206,000.00 (ECF No.

29). The Court has considered the motion and finds that it has merit. The motion is, therefore,

GRANTED.

       The Court now orders as follows:

       1.      The $206,000.00 check drawn on Origin Bank account number xxx4881 (“Origin
            Case 4:19-cv-00701-JM Document 30 Filed 01/25/21 Page 2 of 2




Bank Check Number 025111”) is ordered to be substituted as a defendant in place of Defendant

3003 Starlight Court, Euless, Texas 76039 (“3003 Starlight Court”).

       2.      3003 Starlight Court is dismissed from this action.

       3.      Origin Bank Check Number 025111 is ordered forfeited to the United States.

       4.      Each party will bear its own fees and costs.

       5.      The Court shall retain jurisdiction for purposes of enforcing the terms of the parties’

settlement agreement.

       IT IS SO ORDERED this 25th day of January 2021.




                                                      James M. Moody Jr.
                                                      United States District Judge
